Exhibit 10.5

November 3, 2013

Thomas J. Mitchell

c/o TRI Pointe Homes, Inc.

19520 Jamboree Road, Suite 200

Irvine, CA 92612

Facsimile: (949) 478-8601

Re: Voting Agreement

Dear Thomas:

We are writing in reference to (i) the Transaction Agreement dated as of the
date hereof among Weyerhaeuser Company, a Washington corporation
(“Weyerhaeuser”), Weyerhaeuser Real Estate Company, a Washington corporation,
TRI Pointe Homes, Inc., a Delaware corporation (“Parent”), and Topaz
Acquisition, Inc., a Washington corporation and a wholly owned subsidiary of
Parent (the “Transaction Agreement”), and (ii) the Voting Agreement dated as of
the date hereof among Weyerhaeuser, Thomas J. Mitchell (“Stockholder”), and The
Mitchell Family Trust U/D/T Dated February 8, 2000 (the “Voting Agreement”).
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Transaction Agreement.

In consideration of the execution and delivery of the Voting Agreement by the
Stockholder, Parent hereby agrees (i) to pay all out-of-pocket costs, and
reasonable fees and expenses of counsel and other advisors, incurred by
Stockholder in connection with the negotiation, execution, delivery and
performance of the Voting Agreement and (ii) to indemnify and hold harmless, to
the maximum extent permitted by applicable Law, Stockholder, its Affiliates, and
their respective Representatives (collectively, “Indemnified Persons”), from and
against, and Parent agrees that no Indemnified Person shall have any liability
for, any losses, claims, damages or liabilities (including actions or
proceedings in respect thereof) (collectively, “Losses”) arising out of or
relating to the negotiation, execution, delivery or performance of the Voting
Agreement or the Transactions (other than any breach by Stockholder of its
obligations under the Voting Agreement). If any Indemnified Person becomes
involved in any capacity in any action, claim, suit, investigation or
proceeding, actual or threatened, arising out of or relating to the negotiation,
execution, delivery or performance of the Voting Agreement or the Transactions
(other than any breach by Stockholder of its obligations under the Voting
Agreement), Parent also agrees to reimburse such Indemnified Person for its
reasonable expenses (including, without limitation, reasonable legal fees and
other costs and expenses incurred in connection with investigating, preparing
for and responding to third party subpoenas or enforcing this letter agreement)
as such expenses are incurred.

Parent’s obligations pursuant to the foregoing paragraph of this letter
agreement shall inure to the benefit of any successors, assigns, heirs and
personal representatives of each Indemnified Person and are in addition to any
rights that each Indemnified Person may have at law or otherwise.



--------------------------------------------------------------------------------

This letter agreement shall be governed by, and construed in accordance with,
the Laws of the State of Delaware, regardless of the Laws that might otherwise
govern under applicable principles of conflicts of laws thereof. Each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of the
Court of Chancery of the State of Delaware, provided that if jurisdiction is not
then available in the Court of Chancery of the State of Delaware, then any
federal court located in the State of Delaware, in the event any dispute arises
out of this letter agreement, any Transaction Document or any Transaction,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, (c) agrees that it
will not bring any action relating to this letter agreement in any court other
than the Court of Chancery of the State of Delaware or any federal court sitting
in the State of Delaware and (d) waives any right to trial by jury with respect
to any action related to or arising out of this letter agreement.

This letter agreement may not be assigned or amended, and no provision of this
letter agreement may be waived, in whole or in part, without the prior written
consent of each party hereto. This letter agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
shall be considered one and the same agreement. If any term or other provision
of this letter agreement is invalid, illegal or incapable of being enforced by
any Law or public policy, all other terms and provisions of this letter
agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this letter agreement so as to effect the original intent of the parties as
closely as possible.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Very Truly Yours, TRI Pointe Homes, Inc. By:  

/s/ Michael D. Grubbs

  Name:   Michael D. Grubbs   Title:   Chief Financial Officer

 

AGREED AND ACCEPTED:

/s/ Thomas J. Mitchell

Thomas J. Mitchell

 

3